Per Curiam.
This was an action in the court below for a mandate to require appellee, as mayor, to approve the bond tendered to him by appellant, as appointee of the Governor to the office of judge of the city court of Terre Haute.
This is a companion case to State, ex rel., v. Gerdink (1909), ante, 245, in which it was held that the appointment made by the mayor was valid. The real controversy is ended, and the appeal will not be further entertained to determine the question of costs only, and the appeal is dismissed. Dunn v. State, ex rel. (1904), 163 Ind. 317, and cases cited.